Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMEDMENT
	1.	Applicant’s response filed January 15, 2021 is acknowledged and has been entered. 
	2.	Claims 46-53 are currently under consideration.
	3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
4.	The application has been amended as follows:
The title was amended to the following:
A CHIMERIC ANTIGEN RECEPTOR (CAR) COMPRISING A CD22-BINDING DOMAIN 
In the specification:
On page 17, line 3, -- (SEQ ID NO: 48) -- was inserted between “CD28tmZeta” and “is”.
On page 17, line 3, -- (SEQ ID NO: 49) -- was inserted between “HCH2CH3-CD28tmZeta” and the period. 
On page 18, line 4, -- (SEQ ID NO: 46) -- was inserted between “exons” and the period.

	5.	Authorization for the Examiner's amendment of the specification was given in a telephone interview with Greta E. Noland on February 22, 2021. 

	7.	Claims 46-53 are allowed.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642